Citation Nr: 1523085	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  09-47 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1996 to July 2001.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran had a hearing before the Board in March 2015.  A transcript has been associated with his electronic claims file.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, OSA had its onset during the Veteran's active duty service.


CONCLUSION OF LAW

OSA was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran underwent a VA sleep study in November 2007, whereupon he was diagnosed with OSA, mild overall with moderately severe sleep fragmentation.  He therefore has a current disability.  

The Veteran provided lay statements from himself, his friends, and family in support of his claim.  In July 2008, his parents wrote that they had never witnessed any sleep difficulties of the Veteran prior to service.  His mother wrote that after the Veteran returned home on leave following basic training, he had started grinding his teeth and snoring loudly.  On subsequent visits home, she noticed that he seemed to be gasping with uneven breathing.  The Veteran's father stated that he observed the Veteran on his return from service, and the Veteran's sleeping habits had significantly changed; the Veteran snored, grinded his teeth, and would awake from sleep with breathing difficulty similar to gasping.  Fellow service members also wrote two statements.  One commented that the Veteran had trouble with sleep, snoring, and teeth grinding, to the point that it impacted his colleagues' ability to sleep, and the performance of the Veteran.  The other statement noted that he would grind his teeth and snore so much that it prevented others from sleeping, and that the Veteran would occasionally stop breathing and awake from that problem.  The Veteran wrote in December 2007 that he was first made aware of breathing difficulties, loud snoring, and teeth grinding after boot camp, and that people in his unit would complain.  The Veteran, his parents, and his fellow service members are competent to report what they witnessed, Barr v. Nicholson, 21 Vet. App. 303, 312 (2007), and the Board has no reason to question their credibility.

The remaining question is the existence of a nexus between his current OSA diagnosis and the symptoms that have been noted in service.  VA provided a medical opinion in October 2014, and the Veteran obtained an opinion of his own in December 2011.  

With respect to evaluating the medical evidence, generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

The October 2014 VA opinion does not appear to have been provided by a specialist.  He stated that he considered the Veteran's service treatment records, VA records, the medical opinion provided by the Veteran, and the lay statements provided by the Veteran.  The examiner opined that "[b]ased on review of the C-file and other relevant evidence, the Veteran's sleep apnea less likely than not had its onset during military service.  STRs [show] no evidence of complaints or diagnosis of the claimed condition during military service."  The opinion provided by the Veteran was written by a VA physician who is board certified in sleep medicine.  The physician noted the Veteran's 2007 diagnosis.  She stated that "[d]uring his military service in the U.S. Marines from 1996-2001, [the Veteran] exhibited loud snoring, and excessive daytime sleepiness, both of which are suggestive of Obstructive Sleep Apnea.  Upon reviewing his clinical history and his medical record, it is in my opinion, that his Obstructive Sleep Apnea is likely connected to his military service."  

Here, both physicians considered the Veteran's claims file and history, and provided a reasoned opinion.  The 2014 VA examiner did not offer a rationale for rejecting the lay statements offered by the Veteran and is not shown to specialize in sleep medicine.  The 2011 opinion was by a VA physician, who is a specialist in sleep medicine, and took note of the lay history.  The Board finds that the evidence is at least in equipoise whether a nexus exists.  Service connection for OSA is therefore warranted.  38 C.F.R. § 3.303.


ORDER

Service connection for OSA is allowed.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


